    Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 1 of 9 PageID #:1098




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     JOHN DOE,
                                                                    No. 1:18-cv-7335
                                 Plaintiff,
                                                                    Hon. Steven Seeger
               vs.
                                                                    Magistrate Judge Jeffrey T. Gilbert
     LOYOLA UNIVERSITY CHICAGO,                                     Courtroom 1386

                                 Defendant.

                     PLAINTIFF JOHN DOE’S MOTION TO COMPEL
                 DEFENDANT TO IMMEDIATELY PRODUCE DOCUMENTS
                   AND INFORMATION IT HAS AGREED TO PRODUCE1

         Plaintiff John Doe (“John”), by his attorneys and pursuant to Fed. R. Civ. P. 37 and the

Court’s minute order of July 23, 2020 (Dkt. 99), respectfully requests the Court to order

Defendant Loyola University Chicago (“Loyola”) to immediately provide all information and

produce documents that it has agreed to produce. In support of this motion, Plaintiff respectfully

states as follows:

                                               INTRODUCTION

         1.       For more than four months, Defendant delayed providing fulsome responses and

production of documents relating to

                                                  its Title IX gender-based misconduct investigations.

Finally, on August 14, 2020, Loyola agreed to provide the requested information, stating:

         As discussed, I expected to receive from our client information




1
  In an anticipation of a discovery dispute, the Court previously set a briefing schedule and a ruling date of
September 25, 2020 (Dkt. 99) for a motion to compel. At the time the Court set the schedule, it was anticipated that
the parties would not be able to resolve certain disputes. Given that Loyola has agreed to provide most, if not all, of
the information discussed herein, that schedule may not be necessary.
    Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 2 of 9 PageID #:1099




(See Exhibit 1 at 2, attached hereto.) Loyola had previously promised to produce this

information by July 31, 2020.

         2.       In addition, Loyola also agreed to confirm the existence or non-existence of

information concerning “case reviews” related to gender-based misconduct cases that was

discussed at a deposition taken on July 21, 2020. (Id.)

         3.       To ensure compliance, and consistent with this Court’s instructions at the July 23,

2020 discovery status hearing, John files this motion to enforce the agreements reached by the

parties.2

                                               BACKGROUND

    I.




                                                                                                            .

2
  The final Rule 30(b)(6) witness deposition is scheduled for September 9, 2020, and the information requested is
necessary to examine the witness on the designated Rule 30(b)(6) topics. John will begin the deposition on that date,
but will not close the deposition if he does not have adequate time to review the materials and question the witness
regarding the information that is the subject of this motion.


                                                          2
Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 3 of 9 PageID #:1100




                                     3
Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 4 of 9 PageID #:1101
Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 5 of 9 PageID #:1102




                                     5
Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 6 of 9 PageID #:1103
    Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 7 of 9 PageID #:1104




       The parties had further communications by email on July 17, in which Loyola agreed to

provide the requested information by July 31. (See Exhibit 7, attached hereto.)

          15.      Loyola did not produce the information by July 31, which prompted an additional

email exchange on August 4, (id.), and telephonic communications on August 4, 11 and 14.

Finally, as set forth in paragraph 1 above,




Given the delay, John requests that the Court order Loyola to provide a full and complete answer

to Interrogatory No. 14 and provide responsive documents to Document Request No. 3

immediately so that John can adequately prepare for the Rule 30(b)(6) deposition.

    IV.         Loyola should produce the information responsive to discovery requests and
                described in a deposition.

          16.      In an email on July 27, John requested information concerning Loyola’s “full case

review” of 20 conduct administrators, which information is responsive to Request Nos. 17 and

21 of Plaintiff’s First Set of Document Requests. Loyola has not produced any “case reviews.”

During a telephone call to discuss this issue, John agreed – based on subsequent witness

testimony about the case reviews – to modify the request for any documents relating to those

“case reviews” to the extent that they relate to cases involving gender-based misconduct, and if

3
 After Loyola produces the requested information, John will determine if he needs any documents that provide the
backup for the information supplied in response to Document Request No. 4.


                                                        7
   Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 8 of 9 PageID #:1105




the “case reviews” do not pertain to gender-based misconduct cases, then requested the “case

reviews” that involved the individuals, if any, who participated in the decision of John’s case

involving the allegations by Jane Roe. Loyola advised that it would confirm if it has any “case

reviews” relating to gender-based misconduct cases and “expect to have an answer soon.”

(Exhibit 1 at 2.)

                         COMPLIANCE WITH LOCAL RULE 37.2

       17.     As detailed above, John’s counsel attempted resolve this dispute with Loyola’s

counsel through written and oral communications between May 26, 2020 and August 14, 2020.

       Wherefore, based on the foregoing, Plaintiff John Doe respectfully requests the Court to

enter an order: (i) compelling Loyola to provide the agreed upon information set forth in Exhibit

1; and (ii) granting such other and further relief as the Court deems just and proper.

Dated: August 18, 2020                                Respectfully submitted,

                                                      JOHN DOE

                                                      By /s/ Jonathan M. Cyrluk
                                                              One of his attorneys

Jonathan M. Cyrluk
CARPENTER LIPPS & LELAND LLP
180 North LaSalle Street, Suite 2105
Chicago, Illinois 60601
312-777-4300 (tel)
312-777-4839 (fax)
Email: cyrluk@carpenterlipps.com

Patricia M. Hamill
Lorie K. Dakessian
CONRAD O’BRIEN PC
1500 Market Street, Suite 3900
Centre Square, West Tower
Philadelphia, Pennsylvania 19102-2100
Email: phamill@conradobrien.com
        ldakessian@conradobrien.com




                                                 8
   Case: 1:18-cv-07335 Document #: 105 Filed: 08/18/20 Page 9 of 9 PageID #:1106




                                CERTIFICATE OF SERVICE

       I, Jonathan M. Cyrluk, an attorney, hereby certify that, on August 18, 2020, I caused a
copy of the foregoing to be served on all counsel of record via the Court’s CM/ECF system.

                                          /s/Jonathan M. Cyrluk
                                     Jonathan M. Cyrluk
                                     CARPENTER LIPPS & LELAND LLP
                                     180 North LaSalle Street, Suite 2105
                                     Chicago, Illinois 60601
                                     312-777-4820 (direct)
                                     312-777-4839 (fax)
                                     cyrluk@carpenterlipps.com
